Landis, J.
In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those in Alvin Naimam, Corporation v. United States (54 Cust. Ct. 705, Reap. Dec. 11008), the court found and held that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), is the proper basis for the determination of the value of the merchandise in question, described as Dolomite or screenings or stone, and that such value is the appraised value, less the following charges: Trucking at Port Colbome from quarry to dock, $0.15 (Canadian currency) per net ton, and stacking at Port Colbome, $0.05 per net ton (Canadian currency).